Exhibit 10.2
First Niagara Financial Group, Inc.
LETTER OF TRANSMITTAL
To Surrender 184,011 Shares of Fixed Rate Cumulative Perpetual Preferred Stock,
Series A
Pursuant to the Notice of Redemption dated April 23, 2009
THE REDEMPTION DATE IS May 27, 2009
By Mail, Hand or Overnight Courier
First Niagara Financial Group, Inc.
6950 S. Transit Road
P.O. Box 514
Lockport, NY 14095-0514
DESCRIPTION OF CERTIFICATE SURRENDERED

                      Certificate     Number of   Certificate Enclosed   Number
    Shares  
Name and Address of Registered Holder
               
The United States Department of Treasury, 1500 Pennsylvania Avenue,
NW, Washington, DC 20220
    1       184,011  

A SIGNATURE MUST BE PROVIDED BELOW.
To First Niagara Financial Group, Inc:
The undersigned hereby surrenders for redemption to First Niagara Financial
Group, Inc. (the “Company”) the enclosed 184,011 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series A, par value $.01, having a liquidation
preference of $1,000 per share (the “Preferred Stock”) pursuant to the Company’s
Notice of Redemption.
Subject to, and effective upon, the Company’s payment of the redemption price of
$184,317,685.00 (constituting $184,011,000.00 principal amount and $306,685.00
interest) for the shares of Preferred Stock surrendered with this Letter of
Transmittal, in accordance with the terms of the Notice of Redemption and the
Preferred Stock, the undersigned hereby sells, assigns and transfers to the
Company all right, title and interest in and to all shares of the Company’s
Preferred Stock surrendered and all distributions and rights in respect of such
shares after the date thereof. The Company’s acceptance of the shares from the
undersigned will constitute a binding agreement between the undersigned and the
Company upon the terms and subject to the conditions of the Notice of Redemption
and the Preferred Stock.
UST Seq. No. 9

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby represents and warrants that: (a) the undersigned owns
the Preferred Stock free and clear of any liens or other encumbrances; (b) the
undersigned has full power and authority to surrender the Preferred Stock;
(c) no agreement has been entered into to sell, assign or transfer any of the
Preferred Stock to any other person; and (d) the undersigned will, upon request,
executed and deliver any additional documents deemed by the depository or the
Company to be necessary or desirable to complete the surrender of the Preferred
Stock.
[Signature Pages to Follow]
UST Seq. No. 9

 

 



--------------------------------------------------------------------------------



 



This Letter of Transmittal must be signed by the registered holder exactly as
the name appears on the stock certificate.

          /s/ Duane Morse           Duane Morse     Chief Risk and Compliance
Officer     United States Department of the Treasury    
 
       
Date:
  May 27, 2009    
 
       
 
        Acknowledged:    
 
        /s/ John Mineo           First Niagara Financial Group, Inc.     John
Mineo     General Counsel & Corporate Secretary    
 
       
Date:
  May 27, 2009    
 
       

UST Seq. No. 9

 

 